DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                            EARL LEVELLE WHITE,
                                  Appellant,

                                         v.

                              STATE OF FLORIDA,
                                   Appellee.

                                   No. 4D13-3885

                                   [June 8, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 562012CF000360A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. The issue raised on appeal was not preserved by an objection
to the officer’s statement that he received information about the defendant
from the “jail management system,” nor does it rise to the level of
fundamental error. It is not ineffective assistance on the face of the record
because there is no showing of Strickland 1 prejudice. Robinson v. State,
141 So. 3d 656, 657 (Fla. 4th DCA 2014).

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                               *          *           *

     Not final until disposition of timely filed motion for rehearing.




1   Strickland v. Washington, 466 U.S. 2052 (1984).